Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, JP2594965B2 – Fujita et al. (see Machine Translation version), describes an opening/closing device (which is analogous to claimed lid - “cover”) that can automatically open or close a lid of a sample container (which is analogous to the claimed container – “vessel”) (Page 1). The lid of the sample container has a rotation axis substantially coaxial with the rotation axis generated when the lid of the container is opened and closed (Page 2). 
In addition, EP1507593 - Aviles et al. (cited on the IDS) describes a sample carrier for receiving and immobilizing a plurality of sample tubes. The sample carrier can be used in conjunction with an automated sampling system [0001]. The sample carrier (which is analogous to a container to receiving vessels) “comprises: (i) a frame which includes a base and a support wall (which is analogous to the claimed wall assembly) joined to the base; and (ii) one or more sample tube (which is analogous to the claimed vessel) receiving structures positioned above the base and adjacent the support wall, where each sample tube receiving structure includes a bottom member adapted to receive a plurality of sample tubes and a top member in fixed relationship above the bottom member, where the top member includes a plurality of aligned apertures, each aperture being sized to receive a sample tube therethrough” [0010]. The sample carrier includes a drip shield, cover plate (which is analogous to the claimed “one or more covers”), which acts as a canopy over the sample carrier [0054].
However, neither Fujita et al. nor Aviles et al. teaches or fairly suggest a container for receiving vessels, which includes an actuator, wherein the actuator is configured to translate the vessel from a first position after being received in the container to a second position and wherein the wall assembly in the second closed configuration is positioned so that at least one engaging element attached to the wall assembly engages with the covers of the vessel to open the covers while the vessel is being translated by the actuator from the first position to the second position (as claimed in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



						Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571) 272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.H.F./
Examiner, Art unit 1797/JENNIFER WECKER/
Primary Examiner, Art Unit 1797